                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

AUSTIN EDWARD LIGHTFEATHER,
Author, Civil Rights Leader (Bower);
                                               8:21CV165
                Plaintiff,

     vs.                                        ORDER

PETE RICKETTS, Governor of Nebraska;
LT. GOVENOR OF NEBRASKA, TONY
VARGAS, Senator; JUSTIN WAYNE,
Senator; MIKE FLOOD, Senator; ANNA
WISHART,         Senator;       PATTY
PANSINGBROOKS,        Senator;   KATE
BOWLS, Senator; MARVEN DORN,
Senator; BRAD ASHFORD, Senator; JOHN
CAVANAUGH, Senator; JOHN STINNER,
Senator; MIKE GROANE, Senator; TERREL
MCKENNY, Senator;      MCCALLISTER,
Senator;   MACHALA       CAVANAUGH,
Senator; GUIEST, Senator; LEGAL AID
FOR EACH INDIVIDUAL SENATOR,
REPUBLICAN PARTY OF NEBRASKA
STATE SENATE, DEMOCRADIC PARTY
OF NEBRASKA STATE SENATE,
CENSORSHIP       COMITTE       BOARD,
NEBRASKAS STATE PARDONS BOARD,
YOUNG REPUBLICANS ORGINIZATION
OF NEBRASKA, PAUL HAMMAL, Omaha
World Harold; JOANN YOUNG, Lincoln
Journal   Star;    DEVELOPMENTAL
DISABILITY SERVICES, DEPARTMENT
OF HEALTH & HUMAN SERVICES,
CITY OF LINCOLN, LINCOLN CITY
LIBRARIES, DRUE L. BOWER, BRENDA
STINSON, and JEVON WOODS,

                Defendants.
        IT IS ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis (Filing
9) is denied as moot. See Filing 8.

      Dated this 4th day of May, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
